THOMPSON, C.J.
After Marshall appealed the denial of his sixth Rule 3.850 motion, which raised a successive claim, this court issued a show cause order pursuant to State v. Spencer, 751 So.2d 47 (Fla.1999) (holding that the court can restrict future pro se pleadings if it first provides a pro se litigant notice and an opportunity to respond). After reviewing Marshall’s response, we find it has no merit. Because Marshall has repeatedly abused the judicial system, we think he qualifies for this court’s “Enough is enough” rule. See, e.g., Harvey v. State, 836 So.2d 1102 (Fla. 5th DCA 2003); Davis v. State, 705 So.2d 133 (Fla. 5th DCA 1998); Isley v. State, 652 So.2d 409, 410-411 (Fla. 5th DCA 1995).
Therefore, in accordance with the Criminal Appeal Reform Act of 1996, and in order to conserve our judicial resources, we prohibit Marshall from filing any additional pro se appeals, pleadings, motions, or petitions relating to his 1983 conviction for first-degree murder and sentence to life imprisonment which were affirmed in Marshall v. State, 459 So.2d 1059 (Fla. 5th DCA 1984). Any further pleadings filed in this court relating to his judgment and sentence in that case must be reviewed and signed by an attorney who is licensed to practice law in this state. The clerk of the court of the Fifth District Court of Appeal is directed not to accept any further pro se filings or pleadings from Marshall related to lower court case number CR82-388.
AFFIRMED.
PETERSON and ORFINGER, JJ., concur.